DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 03/16/2020, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-30, 33 and 43 have been canceled.Claims 31-32, 34-42 and 44-52 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-32, 34-42 and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10375558. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).

U.S. 10375558 
31.    (Currently Amended) An emergency management system comprising at least one processor, a memory, a network element, and a computer program including computer-executable instructions that, when executed by the at least one processor, cause the emergency management system to:
(a)    provide an emergency trigger program or emergency trigger script configured to be installed on a triggering device, wherein the emergency trigger program or emergency trigger script comprises an emergency flow identifier associated with an organization and emergency flow script and is configured to cause the triggering device to generate and send an emergency alert comprising the emergency flow identifier, a user identifier, and an emergency location in response to detecting an indication of an emergency;


(b)    receive the emergency alert comprising the emergency flow identifier, the user identifier, and the emergency location sent from the triggering device in response to the triggering device detecting the indication of the emergency; (c)    identify the emergency flow script associated with the emergency flow identifier from an emergency flow database comprising a plurality of emergency flow scripts associated with the plurality of organizations, wherein the emergency flow script defines one or more emergency response functions; and
(d)    execute the emergency flow script associated with the emergency flow identifier to perform the one or more emergency response functions comprising user identifier and the emergency location associated with the triggering device to one or more output services.




i) a plurality of emergency flow building blocks available for selection, each of the plurality of emergency flow building blocks comprising instructions to perform an emergency response function, and at least one connector for linking emergency flow building blocks from the plurality of emergency flow building blocks; and ii) an interactive digital environment within which two or more of the plurality of emergency flow building blocks and the at least one connector are visually assembled into an emergency flow script defining a pathway of execution of the two or more emergency flow building blocks, wherein the emergency flow script is associated with an identifier; and
 b) an emergency response server configured to: i) receive an emergency alert associated with an electronic device, the emergency alert comprising the identifier; ii) identify the emergency flow script associated with the identifier; and 

iii) execute the emergency flow script according to the pathway of execution of the two or more emergency flow building blocks. 
    3. The system of claim 1, wherein the emergency flow script comprises at least one emergency flow building block having instructions to perform at least one emergency response function comprising prompting the 
    4. The system of claim 3, wherein the account comprises a phone number, email address, messaging ID, device ID, or social media profile of the user or an emergency contact of the user. 


For claims 32 and 34-52, the claims have features similar to claims 2-30 of U.S. 10375558.  Therefore, the claims can be compared as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37, 40-42, 44-47 and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesage et al. (U.S. 20210037369).
For claim 31, Lesage et al. disclose an emergency management system comprising at least one processor, a memory, a network element, and a computer program including computer-executable instructions that, when executed by the at least one processor, cause the emergency management system to:
The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications, such as calls to different numbers, activations of security systems or fire detection systems, text or other messages to certain emergency numbers, emails to certain emergency addresses, etc.,)
wherein the emergency trigger program or emergency trigger script comprises an emergency flow identifier (emergency type) associated with an organization (police/fire department) (at least [0055]-[0056].   After determining that an emergency has been reported in step 501, one or more computing devices may be used to identify an emergency type and/or a type of emergency responders (e.g., firefighters, law enforcement officers, and/or paramedics) that may be dispatched to the emergency location. For example, if the communication reporting the emergency is the activation of a smoke alarm or fire detection system, then the type of emergency (e.g., a potential fire) and the type of responders to be dispatched (e.g., firefighters) may be determined based on the nature of the emergency communication and location of the nearest responder unit.)and an emergency flow script (at least [0061].  If the emergency reported in step 501 may require responses by different types of emergency responders (e.g., law enforcement officers and firefighters), then multiple determinations may be executed in step 503 to determine that confidential user information may be provided to one set of emergency responders but not the other, or that different types of confidential user information may be provided to the different emergency responders.)
 and is configured to cause the triggering device to generate and send an emergency alert comprising the emergency flow identifier (emergency type) ([0009] and [0031].  The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm.), a user identifier ([0009] and [0031].  The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications.  For example, it may be useful to emergency responders to know the number of people residing at (and/or temporarily staying at) a house or building to which they have been dispatched, along with the names, ages, heights and weights, and other physical characteristics of the individuals.), and an emergency location in response to detecting an indication of an emergency (([0009] and [0031].  The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications, e.g., the people present at the emergency location);
(b)    receive the emergency alert comprising the emergency flow identifier (type of emergency), the user identifier (the number of people along with the names, ages, heights and weights, and other physical characteristics of the individuals), and the emergency location (an emergency location) sent from the triggering device in response to the triggering device detecting the indication of the emergency ([0009] and [0031].  The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications.  For example, the user's information includes emergency location and the people present at the emergency location);
(c)    identify the emergency flow script associated with the emergency flow identifier (emergency type) from an emergency flow database comprising a plurality of emergency flow scripts (types of emergency responders) associated with a plurality of organizations (police/fire department), wherein the emergency flow script defines one or more emergency response functions (at least [0055]-[0056] and [0061].   If the emergency reported in step 501 may require responses by different types of emergency responders (e.g., law enforcement officers and firefighters), then multiple determinations may be executed in step 503 to determine that confidential user information may be provided to one set of ; and
(d)    execute the emergency flow script associated with the emergency flow identifier to perform the one or more emergency response functions comprising providing emergency data comprising the user identifier and the emergency location associated with the triggering device to one or more output services functions (at least [0031], [0055]-[0056] and [0061].   If the emergency reported in step 501 may require responses by different types of emergency responders (e.g., law enforcement officers and firefighters), then multiple determinations may be executed in step 503 to determine that confidential user information may be provided to one set of emergency responders but not the other, or that different types of confidential user information may be provided to the different emergency responders.  The confidential information received in step 301 may include any information relating to one or more users and/or the users' home that may be potentially relevant to emergency response personnel. In various types of emergencies, it may be useful for firefighters, law enforcement officers, paramedics, and/or other responders dispatched to an emergency location to have information about the people present at the emergency location, the building layout and characteristics at the emergency location, and other relevant data relating to the emergency location. For instance, it may be useful 
For claim 32, Lesage et al. disclose the system of claim 31, wherein the emergency alert is an application programming interface (API) call comprising the emergency flow identifier within a payload of the API call ([0009].  The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications, such as calls to different numbers, activations of security systems or fire detection systems, text or other messages to certain emergency numbers, emails to certain emergency addresses, etc.,)
For claim 34, Lesage et al. disclose the system of claim 31, wherein execution of the emergency flow script associated with the emergency flow identifier in step (d) further comprises delivering a text-based message to one or more recipients ([0009].  The automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications, such as location to have information about the people present at the emergency location, the building layout and characteristics at the emergency location, and other relevant data relating to the emergency location.)
For claim 35, Lesage et al. disclose the system of claim 31, wherein the indication of the emergency is a selection of a soft or physical button on the triggering device by a user ([0053].  The reported emergency also may correspond to an activation of a smoke detector, an activation of security system alarm, or a distress call input by a user into a security system at the user's premises 102a.)
For claim 36, Lesage et al. disclose the system of claim 31, wherein the indication of the emergency is a voice command ([0059]. Speech recognition and analysis software executing on the user's personal computer 114, network interface 120, or on an external application server 107 may be configured to identify a 911 call or other general emergency communication (e.g., emergency emails, text messages), and then may parse and analyze the voice or text communication to identify an emergency type and the type of emergency responders.)
The reported emergency also may correspond to an activation of a smoke detector, an activation of security system alarm, or a distress call input by a user into a security system at the user's premises 102a.)
For claim 40, Lesage et al. disclose the system of claim 31, wherein the triggering device is a communication device, a wearable device, or an internet of things (IoT) device (at least [0026].  An example premises 102a, such as a home, may include an interface 120. The interface 120 can include any communication circuitry needed to allow a device to communicate on one or more links 101 with other devices in the network. For example, the interface 120 may include a modem 110, which may include transmitters and receivers used to communicate on the links 101 and with the local office 103.)
Claims 41-42 and 44-47, the claims have features similar to claims 31-32 and 34-37 respectively.  Therefore, the claims are also rejected for the same reasons in claims 31-32 and 34-37. 
For claims 51-52, Lesage et al. disclose the system of claim 31.  Furthermore, Lesage et al. disclose wherein the emergency trigger script is an application programming interface (API) script (at least [0036].  Some or all of the data received in step 301 may be retrieved and stored automatically by one or more storage devices and/or software applications.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. (U.S. 20210037369) in view of Winker et al. (U.S. 20190253865).
For claim 38, Lesage et al. do not disclose the system of claim 31, wherein the one or more output services comprises a call center or a public safety answering point.
In the same field of endeavor, Winker et al. disclose wherein the one or more output services comprises a call center or a public safety answering point (PSAP) (at least [0055].   The case ID is used to efficiently communicate critical information about the user (103) and the emergency to a PSAP (115) and/or first responder (117).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lesage et al. as taught by Winker et al. for purpose of directly dispatching appropriate first responders or contacting a dispatch office for the appropriate first responders.
For claim 49, the claims have features similar to claim 39.  Therefore, the claims are also rejected for the same reasons in claim 39.
Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. (U.S. 20210037369) in view of Ritter et al. (U.S. 20150163352).
For claim 39, Lesage et al. do not disclose the system of claim 31, wherein the emergency alert comprises a list of emergency contacts for a user associated with the triggering device. 
	In the same field of endeavor, Ritter et al. disclose the system of claim 31, wherein the emergency alert comprises a list of emergency contacts for a user associated with the triggering device (at least [0041].  The alarm processor 21 performs any defined processing steps, and establishes emergency call connections and/or transmits emergence messages on behalf of the user with and to various emergency contacts 5 via the telecommunications network 7.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lesage et al. as taught by Ritter et al. for purpose of transmitting emergence messages on behalf of the user with and to various emergency contacts.
For claim 49, the claims have features similar to claim 39.  Therefore, the claims are also rejected for the same reasons in claim 39.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  03/17/2021